DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				   Response
The amendment filed on Oct 1, 2021 has been acknowledged. Claims 45, 75, 76, 78 have been amended. New claim 85 has been added. 
     The status of claims 
Claims 1-44, 70-72 and 77 were canceled. 
Claims 45-69, 73-76, 78-85 are pending. 
Claim Rejections - 35 USC § 112
The rejection of Claims 54, 55, 56, 57, 58, 59, 66 and 67 because of improper Markush group has been removed for the persuasive argument and after this amendment entered.
Double Patenting
The provisional double patenting rejection of Claims 45-53, 55-59, 61, 67, 75  over claims 85, 86, 88, 89-90 of copending Application No. 16,727,781 has been withdrawn as the current Application with the earlier filing date and also so advance in prosecution than the one with the reference claims.  
Claim Rejections - 35 USC § 102
The rejection of Claims  45, 46, 55, 59, 60, 61, 68, 69, 70, 71, 75, 76, 80, 81, 82 and 83 under 35 U.S.C. 102 (a) (1) as being anticipated by Bellone S, et al. J (Virol. 2009 Jul;83(13):6779-89. doi: 10.1128/JVI.02443-08. Epub 2009 Apr 22.J Virol. 2009. PMID: 19386711 Free PMC article) necessitated by this amendment entered herein. 
The rejection of Claims 45, 48, 59, 60, 61, 62, 75 under 35 U.S.C. 102 (a) (1) as being anticipated by Kirbauer (Virology, Volume 219, Issue 1, 1 May 1996, Pages 37-44) necessitated by this amendment entered herein.
The rejection of Claims 45-53, 55-59, 61, 67, 75 under 35 U.S.C. 102 (a) (1) as being unpatentable over US 2010/0260792 ("792 publication") necessitated by this amendment entered herein.
                  EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Siepman on Nov. 9, 2021. 
The application has been amended as follows: 
Claim 45 (currently amended): In line 5 after “human pathogen”  inserted ---- heterologous to the papilloma virus of the VLP, 
wherein the at least one antigen is conjugated to a cysteine, lysine, or arginine residue of the L1protein  ----
Claim 50 (currently amended): In line 2 before “ L1 protein” inserted --- chimeric ---
Claim 51 (currently amended): In line 1 replace “claim 49” with --- claim 50 ---
Claim 53: Canceled. 
Claim 73 (currently amended): In line 2 before “ L1 protein” inserted --- chimeric ---,  In line 3 before before “ L1 protein” inserted --- chimeric ---
Claim 74 (currently amended): In line 2 before “ L1 protein” inserted --- chimeric ---,  In line 3 before before “ L1 protein” inserted --- chimeric ---, in line 3 before before “ L1 protein” inserted --- chimeric ---
Claim 75 (currently amended): In line 8 after “human pathogen”  inserted ---- heterologous to the papilloma virus of the VLP that  is conjugated to a cysteine, lysine, or arginine residue of the L1 protein ----
Claim 85 (currently amended): In line 5 after “human pathogen”  inserted ---- heterologous to the papilloma virus of the VLP----
 
Claims 45-52, 54-69, 73-76, 78-85 are allowed.

Claim 45 (reiterated): A virus-like particle (VLP), comprising:
 papilloma virus L1 protein, and 
at least one antigen comprising at least one T cell epitope, 

wherein the T cell epitope is from a human pathogen heterologous to the papilloma virus of the VLP, 
wherein the at least one antigen is conjugated to a cysteine, lysine, or arginine residue of the L1 protein, and 
wherein release of the antigen from the VLP in a tumor microenvironment results in complexation of the antigen with a major histocompatibility (MHC) molecule present on a tumor cell surface resulting in activation of T cells, thereby inhibiting growth of the tumor cell.

Claim 75 (reiterated): A method of inhibiting tumor growth, tumor progression, or tumor metastasis in a subject in need thereof, which comprises contacting a tumor cell or cancer cell with an effective amount of a virus-like particle (VLP) composition, wherein the VLP comprises: 
a papilloma virus L1 protein, and 
at least one antigen comprising at least one T cell epitope, 
wherein the at least one antigen is attached to the VLP, 
wherein the T cell epitope is from a human pathogen heterologous to the papilloma virus of the VLP,
wherein the at least antigen is conjugated to a cysteine, lysine, or arginine residue of the L1 protein, and 
wherein release of the antigen from the VLP in a tumor microenvironment results in complexation of the antigen with a major histocompatibility (MHC) molecule present on a tumor cell surface, activating T cells, and thereby resulting in inhibition of growth of the tumor cell.

Claim 85 (reiterated): A virus-like particle (VLP), comprising:
 papilloma virus L1 protein, and 
at least one antigen comprising at least one T cell epitope, 
wherein the at least one antigen is attached to the VLP, 
heterologous to the papilloma virus of the VLP,
wherein the at least antigen is conjugated to a cysteine, lysine, or arginine residue of the L1 protein, and 
wherein about 35 to 100 percentage of the cysteine, lysine, or arginine residue of the L1 protein are conjugated to an antigen. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The novelty is that the virus like particle (VLP) of the papilloma virus comprises at least one antigen heterologous to the papilloma virus, wherein the antigen epitope(s) is conjugated to at least one or more cysteine, lysine or arginine residues of the L1 protein of  the VLP rather than a fusion protein. The amendments of claims are also made to overcome the potential 112 2nd issue, such that the claimed limitations should be consistent between the independent and the dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BAO Q. LI
Examiner
Art Unit 1648




/BAO Q LI/Primary Examiner, Art Unit 1648